                      UNITED STATES DISTRICT COURT
                          DISTRICT OF MONTANA
                          GREAT FALLS DIVISION



 UNITED STATES OF AMERICA,                PO-18-5185-GF-JTJ
                                          Ticket Number: 6563317
                    Plaintiff,            Location Code: M13
                                          Disposition Code: PE
 vs.
                                          JUDGMENT IN A CRIMINAL CASE
 ASHLEY SHAFER,                           AND ORDER DISMISSING

                    Defendant.



       The Defendant, Ashley Shafer, reached a plea agreement to the charge of:
POSSESS A CONTROLLED SUBSTANCE MARIJUANA.
       The court imposes the following sentence pursuant to the Sentencing
Reform Act of 1984:
             1. Defendant must pay a fine in the amount of $250.00 plus $30.00
Special Assessment for POSSESS A CONTROLLED SUBSTANCE
MARIJUANA for a total of $280.00. Defendant must pay by check or money
order payable to AU.S. COURTS C CVB@ and mailed to CENTRAL
VIOLATIONS BUREAU, P.O. Box 71363, Philadelphia, PA 19176-1363.
Defendant may also pay online at www.cvb.uscourts.gov . Fine must be paid in
full on or before January 1, 2019.
       Defendant is advised that pursuant to 18 U.S.C. § 3742(g) and Federal Rule
of Criminal Procedure 58(g)(2)(B), Defendant has the right to appeal the sentence
imposed in this case to a United States District Court Judge within fourteen (14)
days after entry of judgment, by filing with the Clerk of District Court a statement
specifying the judgment from which the appeal is taken, and by serving a copy of
the statement upon the United States Attorney (personally or by mail) and filing a
copy with Magistrate Judge Johnston. If you appeal, you will be required to pay a
$38 fee pursuant to 28 U.S.C. § 1914, Fee Schedule, subsection (10) at the time of
filing your appeal. You also will be required to furnish the District Court Judge a
copy of the record, which consists of the “original papers and exhibits in the case
together with any transcript, tape or other recording of the proceedings and a
certified copy of the docket entries which shall be transmitted promptly to the clerk
of court.” Fed. R. Crim. P. 58(g)(2)(c).


IT IS FURTHER ORDERED that VIOLATION NUMBER 6563318 is hereby
DISMISSED on the motion of the United States.


Date of Imposition of Judgment: October 11, 2018.
DATED this 18th day of October, 2018.
